Citation Nr: 1715690	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  12-25 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating for bilateral hearing loss in excess of 10 percent prior to July 12, 2013, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Borman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to October 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  


FINDINGS OF FACT

1.  Prior to July 12, 2013, the Veteran's bilateral hearing loss has been manifested by no worse than Level IV hearing impairment in either ear.

2.  For the period since July 12, 2013, the Veteran's bilateral hearing loss has been manifested by no worse than Level V hearing impairment in the right ear and Level VI hearing impairment in the left ear.


CONCLUSION OF LAW

The criteria for an initial rating for bilateral hearing loss in excess of 10 percent prior to July 12, 2013, and in excess of 20 percent thereafter, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 4.3, 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and VA examinations are associated with the claims file.  

The Board notes that this appeal was remanded in January 2015 in order to obtain a missing October 2011 audiogram and if that could not be located, to grant the Veteran a new VA examination.  VA attempted to obtain the record.  After it could not be obtained, VA granted him a new audiological examination.  The examiner reviewed the accurate history, considered lay statements, and provided clinical findings and diagnoses.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Board recognizes that the inability to locate the Veteran's October 2011 audiogram is unfortunate.  However, he received an adequate VA audiological examination in December 2011 - only two months after the previous audiogram.  As the Board would expect his hearing to stay the same or worsen over time, the Board finds that there has been no prejudice to him by the inability of VA to locate the record.  

Therefore, VA has met its duty to assist in this respect.  Thus, the Board is now satisfied there has been substantial compliance with this Remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

Bilateral Hearing Loss Rating

In December 2011, the Veteran was granted service connection for bilateral hearing loss with a 10 percent rating.  In response to the rating decision, he asserted that he was entitled to a higher rating because of his severe hearing loss.  VA provided him with another audiological examination and granted him a 20 percent rating as of July 12, 2013, which was the date of the examination.  In a July 2013 statement, he disagrees with his rating and states that he seeks a 50 percent rating.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet.  App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

Where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Ratings for hearing loss, which range from noncompensable to 100 percent, are based on an organic impairment of hearing acuity as demonstrated by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz (Hz).  The degree of disability from service-connected hearing loss is rated based on 11 auditory acuity levels with Level I, representing essentially normal acuity, through level XI, representing profound deafness.  See 38 C.F.R. § 4.85.

An alternative rating method may be used when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz ) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz.  38 C.F.R. § 4.86 (2016).  VA will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa based on whichever results in the higher numeral.  Id.  In hearing loss rating cases, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
60
55
55
55
56
LEFT
60
65
65
60
62
As an initial matter, the Board determines that a rating in excess of 10 percent is not warranted prior to July 12, 2013.  At a VA examination in December 2011, he reported difficulty hearing and understanding conversational speech.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows: 

Speech audiometry revealed speech recognition ability of 76 percent bilaterally.  Applying these values to Table VI, the Veteran exhibits Level IV hearing loss bilaterally.  Applying these results to Table VII, a 10 percent rating is for application.  

Additionally, as the Veteran's pure tone thresholds at each of the above specified frequencies was 55 decibels or more, the Board must also evaluate him under Table VIa.  See 38 C.F.R. 4.68(a).  Under Table VIa, he has the same Roman numeral designations as before, which results in a 10 percent rating.  

Next, based on the results from a VA examination in July 2013, the Veteran's disability rating was increased to 20 percent from the date of the examination.  After reviewing the evidence of record since that date, the Board determines that a rating in excess of 20 percent is not warranted.  At the examination, he continued to assert that he had difficulty hearing and understanding conversational speech.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
AVG.
RIGHT
65
60
70
60
64
LEFT
65
70
75
70
70


Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  Applying these values to Table VI, the Veteran exhibits Level V hearing loss in his right ear and Level VI hearing loss in his left ear.  Applying these results to Table VII, a 20 percent rating is for application.  

Additionally, as the Veteran's pure tone thresholds at each of the above specified frequencies was 55 decibels or more, the Board must also evaluate him under Table VIa.  See 38 C.F.R. 4.68(a) (2016).  Under Table VIa, he has the same Roman numeral designations as before, which results in a 20 percent rating.  

Finally, in response to the Board's remand directive, the Veteran was granted another VA audiological examination in March 2015.  The Veteran reported trouble understanding and hearing normal conversation.  On the authorized audiological evaluation, his pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
85
100
105
105
99
LEFT
85
95
100
95
93

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 72 percent in the left ear.  

Unfortunately, the Board finds that it cannot consider the most recent March 2015 VA examination when determining the Veteran's rating for bilateral hearing loss.  The examiner concluded that the test results were not valid for rating purposes.  Specifically, the examiner indicated that speech testing and acoustic reflexes indicated better thresholds in both ears and that the Veteran's behavior was consistent with non-organic hearing loss.  Additionally, the examiner found that SRT and pure tone responses were not in agreement.  Objective findings indicated that the pure tone results were considered elevated based upon recent examination results and poor interest agreement.  

Therefore, based on the evidence of record, a 10 percent rating is warranted prior to July 12, 2013, and a 20 percent rating is warranted thereafter.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his disability is worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his hearing loss disability according to the appropriate diagnostic code.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

On the other hand, such competent evidence concerning the nature and extent of the Veteran's hearing loss disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).


ORDER

An initial rating for bilateral hearing loss in excess of 10 percent prior to July 12, 2013, and in excess of 20 percent thereafter, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


